Order entered April 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00143-CR

                           BARBARA ANN THOMAS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-60292-R

                                           ORDER
       The Court REINSTATES the appeal.

       On April 8, 2013, we ordered the trial court to make findings regarding when her notice

of appeal was filed, whether she desires to pursue the appeal, and whether she is indigent. We

ADOPT the trial court’s findings that: (1) appellant desires to pursue the appeal; (2) appellant

delivered her notice of appeal to prison authorities for mailing no later than December 13, 2012,

the post-mark date on the envelope in which the notice of appeal was mailed; (3) appellant is

indigent; and (4) April Smith has been appointed to represent appellant.

       We DIRECT the Clerk to list April Smith as appellant’s appointed attorney of record.

       We ORDER Mary Snider, as official court reporter of the 265th Judicial District Court,

to file the reporter’s record within THIRTY DAYS of the date of this order.
       We ORDER appellant to file her brief within SIXTY DAYS of the date of this order.

Appellant’s brief shall specifically discuss whether appellant’s having addressed the envelope in

which the notice of appeal was mailed to the trial court judge rather than the Dallas County

District Clerk satisfies the requirement that the envelope be properly addressed and sent to the

proper clerk. See TEX. R. APP. P. 9.2(b); Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim.

App. 2012); Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App. 2010).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Mary

Snider, official court reporter, 265th Judicial District Court, and to counsel for all parties.



                                                       /s/     DAVID L. BRIDGES
                                                               JUSTICE